Prepared by, and after recording
return to:

Closing Department
PNC ARCS LLC
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301

Attn: Closing Dept.

ARCS #: 310228780
FNMA #: 851687

MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT AND FIXTURE FILING

(TEXAS)

1

Notice of Confidentiality Rights: If you are a natural person, you may remove or
strike any of the
following information from this instrument before it is filed for record in the
Public Records:
Your social security number or your driver’s license number.TABLE OF CONTENTS

PAGE

                 
1.
  DEFINITIONS     1  
2.
  UNIFORM COMMERCIAL CODE SECURITY AGREEMENT     6  

3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER;

LENDER IN POSSESSION 7

4. ASSIGNMENT OF LEASES; LEASES AFFECTING

THE MORTGAGED PROPERTY 9

5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN

                 
 
  DOCUMENTS; PREPAYMENT PREMIUM     11  
6.
  EXCULPATION     11  
7.
  DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES     12  
8.
  COLLATERAL AGREEMENTS     13  
9.
  APPLICATION OF PAYMENTS     13  
10.
  COMPLIANCE WITH LAWS     13  
11.
  USE OF PROPERTY     13  
12.
  PROTECTION OF LENDER'S SECURITY     14  
13.
  INSPECTION     14  
14.
  BOOKS AND RECORDS; FINANCIAL REPORTING     16  
15.
  TAXES; OPERATING EXPENSES     17  
16.
  LIENS; ENCUMBRANCES     17  

17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF

                 
 
  MORTGAGED PROPERTY     18  
18.
  ENVIRONMENTAL HAZARDS     24  
19.
  PROPERTY AND LIABILITY INSURANCE     25  
20.
  CONDEMNATION     26  

21. TRANSFERS OF THE MORTGAGED PROPERTY OR

                 
 
  INTERESTS IN BORROWER     29  
22.
  EVENTS OF DEFAULT     30  
23.
  REMEDIES CUMULATIVE     31  
24.
  FORBEARANCE     31  
25.
  INTENTIONALLY DELETED     31  
26.
  WAIVER OF STATUTE OF LIMITATIONS     31  
27.
  WAIVER OF MARSHALLING     32  
28.
  FURTHER ASSURANCES     32  
29.
  ESTOPPEL CERTIFICATE     32  
30.
  GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE     32  
31.
  NOTICE     33  
32.
  SALE OF NOTE; CHANGE IN SERVICER     33  
33.
  SINGLE ASSET BORROWER     33  
34.
  SUCCESSORS AND ASSIGNS BOUND     33  
35.
  JOINT AND SEVERAL LIABILITY     33  
36.
  RELATIONSHIPOF PARTIES; NO THIRD PARTY BENEFICIARY     33  
37.
  SEVERABILITY; AMENDMENTS     34  
38.
  CONSTRUCTION     34  
39.
  LOAN SERVICING     34  
40.
  DISCLOSURE OF INFORMATION     34  
41.
  NO CHANGE IN FACTS OR CIRCUMSTANCES     34  
42.
  SUBROGATION     35  
43.
  ACCELERATION; REMEDIES.     35  
44.
  RELEASE.     38  
45.
  TRUSTEE     38  
46.
  VENDOR’S LIEN; RENEWAL AND EXTENSION     39  
47.
  NO FIDUCIARY DUTY     39  
48.
  FIXTURE FILING     39  
49.
  ADDITIONAL PROVISIONS REGARDING ASSIGNMENT OF RENTS     39  
50.
  LOAN CHARGES     40  

51. PROPERTY AND LIABILITY INSURANCE — DELIVERY OF

                 
 
  POLICY TO LENDER     40  
52.
  ENTIRE AGREEMENT     40  
53.
  WAIVER OF TRIAL BY JURY     41  

2

MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT AND FIXTURE FILING

THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT AND
FIXTURE FILING (the “Instrument”) is dated as of the 1st day of August, 2007, by
Apartment REIT Park at North Gate, LP, a Texas limited partnership organized and
existing under the laws of the State of Texas , whose address is 1551 N. Tustin
Avenue, Santa Ana, California 92705, as trustor (“Borrower”), to Lawyers Title
Insurance Company, as trustee (“Trustee”), for the benefit of PNC ARCS LLC, a
Delaware limited liability company organized and existing under the laws of the
State of Delaware, whose address is 26901 Agoura Road, Suite 200, Calabasas
Hills, California 91301, as beneficiary (“Lender”).

Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in Harris
County, State of Texas and described in Exhibit A attached to this Instrument.
To have and to hold the Mortgaged Property unto Trustee, Trustee’s successor in
trust and Trustee’s assigns forever.

TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower’s
Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on August 1, 2017, in the principal amount of $10,295,000.00, and all
renewals, extensions and modifications of the Indebtedness, and the performance
of the covenants and agreements of Borrower contained in the Loan Documents.

Borrower warrants and represents that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered.
Borrower covenants that Borrower will warrant and defend generally the title to
the Mortgaged Property against all claims and demands, subject to any easements
and restrictions listed in a schedule of exceptions to coverage in any title
insurance policy issued to Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property.

Covenants. Borrower and Lender covenant and agree as follows:

1. DEFINITIONS. The following terms, when used in this Instrument (including
when used in the above recitals), shall have the following meanings:

(a) "Borrower” means all persons or entities identified as “Borrower” in the
first paragraph of this Instrument, together with their successors and assigns.

(b) "Collateral Agreement” means any separate agreement between Borrower and
Lender for the purpose of establishing replacement reserves for the Mortgaged
Property, establishing a fund to assure completion of repairs or improvements
specified in that agreement, or assuring reduction of the outstanding principal
balance of the Indebtedness if the occupancy of or income from the Mortgaged
Property does not increase to a level specified in that agreement, or any other
agreement or agreements between Borrower and Lender which provide for the
establishment of any other fund, reserve or account.

(c) "Environmental Permit” means any permit, license, or other authorization
issued under any Hazardous Materials Law with respect to any activities or
businesses conducted on or in relation to the Mortgaged Property.

(d) "Event of Default” means the occurrence of any event listed in Section 22.

(e) "Fixtures” means all property which is so attached to the Land or the
Improvements as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

(f) "Governmental Authority” means any board, commission, department or body of
any municipal, county, state or federal governmental unit, or any subdivision of
any of them, that has or acquires jurisdiction over the Mortgaged Property or
the use, operation or improvement of the Mortgaged Property.

(g) "Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” within the
meaning of any Hazardous Materials Law.

(h) "Hazardous Materials Laws” means all federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include, but are not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the
Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water
Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101, et seq., and their state analogs.

(i) "Impositions” and “Imposition Deposits” are defined in Section 7(a).

(j) "Improvements” means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.

(k) "Indebtedness” means the principal of, interest on, and all other amounts
due at any time under, the Note, this Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances as
provided in Section 12 to protect the security of this Instrument.

(l) [Intentionally omitted]

(m) "Key Principal” means the natural person(s) or entity identified as such at
the foot of this Instrument, and any person or entity who becomes a Key
Principal after the date of this Instrument and is identified as such in an
amendment or supplement to this Instrument.

(n) "Land” means the land described in Exhibit A.

(o) "Leases” means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.

(p) "Lender” means the entity identified as “Lender” in the first paragraph of
this Instrument and its successors and assigns, or any subsequent holder of the
Note.

(q) "Loan Documents” means the Note, this Instrument, all guaranties, all
indemnity agreements, all Collateral Agreements, O&M Programs, and any other
documents now or in the future executed by Borrower, Key Principal, any
guarantor or any other person in connection with the loan evidenced by the Note,
as such documents may be amended from time to time.

(r) "Loan Servicer” means the entity that from time to time is designated by
Lender to collect payments and deposits and receive notices under the Note, this
Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender. Unless Borrower receives notice
to the contrary, the Loan Servicer is the entity identified as “Lender” in the
first paragraph of this Instrument.

(s) "Mortgaged Property” means all of Borrower’s present and future right, title
and interest in and to all of the following:



  (1)   the Land;



  (2)   the Improvements;



  (3)   the Fixtures;



  (4)   the Personalty;



  (5)   all current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;



  (6)   all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirement;



  (7)   all awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof;



  (8)   all contracts, options and other agreements for the sale of the Land,
the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property entered into by Borrower now or in the future, including cash
or securities deposited to secure performance by parties of their obligations;



  (9)   all proceeds from the conversion, voluntary or involuntary, of any of
the above into cash or liquidated claims, and the right to collect such
proceeds;



  (10)   all Rents and Leases;



  (11)   all earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument and, if Borrower is
a cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents;



  (12)   all Imposition Deposits;



  (13)   all refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Instrument is dated);



  (14)   all tenant security deposits which have not been forfeited by any
tenant under any Lease; and



  (15)   all names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property.

(t) "Note” means the Multifamily Note described on page 1 of this Instrument,
including the Acknowledgment and Agreement of Key Principal to Personal
Liability for Exceptions to Non-Recourse Liability (if any), and all schedules,
riders, allonges and addenda, as such Multifamily Note may be amended from time
to time.

(u) "O&M Program” is defined in Section 18(a).

(v) "Personalty” means all equipment, inventory, general intangibles which are
used now or in the future in connection with the ownership, management or
operation of the Land or the Improvements or are located on the Land or in the
Improvements, including furniture, furnishings, machinery, building materials,
appliances, goods, supplies, tools, books, records (whether in written or
electronic form), computer equipment (hardware and software) and other tangible
personal property (other than Fixtures) which are used now or in the future in
connection with the ownership, management or operation of the Land or the
Improvements or are located on the Land or in the Improvements, and any
operating agreements relating to the Land or the Improvements, and any surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Land or the Improvements and all other
intangible property and rights relating to the operation of, or used in
connection with, the Land or the Improvements, including all governmental
permits relating to any activities on the Land.

(w) "Property Jurisdiction” is defined in Section 30(a).

(x) "Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, including subsidy
payments received from any sources (including, but not limited to payments under
any Housing Assistance Payments Contract), parking fees, laundry and vending
machine income and fees and charges for food, health care and other services
provided at the Mortgaged Property, whether now due, past due, or to become due,
and deposits forfeited by tenants.

(y) "Taxes” means all taxes, assessments, vault rentals and other charges, if
any, general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Land or the Improvements.

(z) "Transfer” means (A) a sale, assignment, transfer or other disposition
(whether voluntary, involuntary or by operation of law); (B) the granting,
creating or attachment of a lien, encumbrance or security interest (whether
voluntary, involuntary or by operation of law); (C) the issuance or other
creation of an ownership interest in a legal entity, including a partnership
interest, interest in a limited liability company or corporate stock; (D) the
withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or manager in a limited liability company; or (E) the
merger, dissolution, liquidation, or consolidation of a legal entity. “Transfer”
does not include (i) a conveyance of the Mortgaged Property at a judicial or
non-judicial foreclosure sale under this Instrument or (ii) the Mortgaged
Property becoming part of a bankruptcy estate by operation of law under the
United States Bankruptcy Code. For purposes of defining the term “Transfer,” the
term “partnership” shall mean a general partnership, a limited partnership, a
joint venture and a limited liability partnership, and the term “partner” shall
mean a general partner, a limited partner and a joint venturer.

2. UNIFORM COMMERCIAL CODE SECURITY AGREEMENT. This Instrument is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subject to a security interest
under the Uniform Commercial Code, whether acquired now or in the future, and
all products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and Borrower hereby grants to Lender a security interest in the
UCC Collateral. Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest and Borrower agrees, if Lender so requests, to execute and deliver to
Lender such financing statements, continuation statements and amendments.
Borrower shall pay all filing costs and all costs and expenses of any record
searches for financing statements that Lender may require. Without the prior
written consent of Lender, Borrower shall not create or permit to exist any
other lien or security interest in any of the UCC Collateral. If an Event of
Default has occurred and is continuing, Lender shall have the remedies of a
secured party under the Uniform Commercial Code, in addition to all remedies
provided by this Instrument or existing under applicable law. In exercising any
remedies, Lender may exercise its remedies against the UCC Collateral separately
or together, and in any order, without in any way affecting the availability of
Lender’s other remedies. This Instrument constitutes a financing statement with
respect to any part of the Mortgaged Property which is or may become a Fixture.

3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents. It is the intention
of Borrower to establish a present, absolute and irrevocable transfer and
assignment to Lender of all Rents and to authorize and empower Lender to collect
and receive all Rents without the necessity of further action on the part of
Borrower. Promptly upon request by Lender, Borrower agrees to execute and
deliver such further assignments as Lender may from time to time require.
Borrower and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only. For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the “Mortgaged Property,” as that term is defined in Section 1(s).
However, if this present, absolute and unconditional assignment of Rents is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Rents shall be included as a part of the Mortgaged Property and it is the
intention of the Borrower that in this circumstance this Instrument create and
perfect a lien on Rents in favor of Lender, which lien shall be effective as of
the date of this Instrument.

(b) After the occurrence of an Event of Default, Borrower authorizes Lender to
collect, sue for and compromise Rents and directs each tenant of the Mortgaged
Property to pay all Rents to, or as directed by, Lender, and Borrower shall,
upon Borrower’s receipt of any Rents from any sources (including, but not
limited to subsidy payments under any Housing Assistance Payments Contract), pay
the total amount of such receipts to the Lender. However, until the occurrence
of an Event of Default, Lender hereby grants to Borrower a revocable license to
collect and receive all Rents, to hold all Rents in trust for the benefit of
Lender and to apply all Rents to pay the installments of interest and principal
then due and payable under the Note and the other amounts then due and payable
under the other Loan Documents, including Imposition Deposits, and to pay the
current costs and expenses of managing, operating and maintaining the Mortgaged
Property, including utilities, Taxes and insurance premiums (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures. So long as no Event of Default has occurred and is continuing, the
Rents remaining after application pursuant to the preceding sentence may be
retained by Borrower free and clear of, and released from, Lender’s rights with
respect to Rents under this Instrument. From and after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower’s license to collect Rents shall automatically terminate and Lender
shall without notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. Borrower shall pay to Lender upon demand
all Rents to which Lender is entitled. At any time after the occurrence of an
Event of Default, Lender may give, and Borrower hereby irrevocably authorizes
Lender to give, notice to all tenants of the Mortgaged Property instructing them
to pay all Rents to Lender; provided, however, that the giving of any such
notice by Lender shall not affect, in any way, Lender’s entitlement to the Rents
as of the date on which the Event of Default occurs. No tenant shall be
obligated to inquire further as to the occurrence or continuance of an Event of
Default, and no tenant shall be obligated to pay to Borrower any amounts which
are actually paid to Lender in response to such a notice. Any such notice by
Lender shall be delivered to each tenant personally, by mail or by delivering
such demand to each rental unit. Borrower shall not interfere with and shall
cooperate with Lender’s collection of such Rents.

(c) Borrower represents and warrants to Lender that Borrower has not executed
any prior assignment of Rents (other than an assignment of Rents securing
indebtedness that will be paid off and discharged with the proceeds of the loan
evidenced by the Note), that Borrower has not performed, and Borrower covenants
and agrees that it will not perform, any acts and has not executed, and shall
not execute, any instrument which would prevent Lender from exercising its
rights under this Section 3, and that at the time of execution of this
Instrument there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents. Borrower shall not collect
or accept payment of any Rents more than two months prior to the due dates of
such Rents.

(d) If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.
Alternatively, if an Event of Default has occurred and is continuing, regardless
of the adequacy of Lender’s security, without regard to Borrower’s solvency and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law. Lender or the
receiver, as the case may be, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property. Immediately upon appointment of a receiver or
immediately upon the Lender’s entering upon and taking possession and control of
the Mortgaged Property, Borrower shall surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and shall deliver to
Lender or the receiver, as the case may be, all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property and all security deposits and
prepaid Rents. In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the Mortgaged
Property. Borrower acknowledges and agrees that the exercise by Lender of any of
the rights conferred under this Section 3 shall not be construed to make Lender
a mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

(e) If Lender enters the Mortgaged Property, Lender shall be liable to account
only to Borrower and only for those Rents actually received. Lender shall not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under this Section 3, and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

(f) If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness as
provided in Section 12.

(g) Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument shall not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease. It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.
For purposes of giving effect to this absolute assignment of the Leases, and for
no other purpose, the Leases shall not be deemed to be a part of the “Mortgaged
Property,” as that term is defined in Section 1(s). However, if this present,
absolute and unconditional assignment of the Leases is not enforceable by its
terms under the laws of the Property Jurisdiction, then the Leases shall be
included as a part of the Mortgaged Property and it is the intention of the
Borrower that in this circumstance this Instrument create and perfect a lien on
the Leases in favor of Lender, which lien shall be effective as of the date of
this Instrument.

(b) Until the occurrence of an Event of Default, Borrower shall have all rights,
power and authority granted to Borrower under any Lease (except as otherwise
limited by this Section or any other provision of this Instrument), including
the right, power and authority to modify the terms of any Lease or extend or
terminate any Lease. Upon the occurrence of an Event of Default, the permission
given to Borrower pursuant to the preceding sentence to exercise all rights,
power and authority under Leases shall automatically terminate. Borrower shall
comply with and observe Borrower’s obligations under all Leases, including
Borrower’s obligations pertaining to the maintenance and disposition of tenant
security deposits.

(c) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements. The acceptance by Lender of the assignment of the
Leases pursuant to Section 4(a) shall not at any time or in any event obligate
Lender to take any action under this Instrument or to expend any money or to
incur any expenses. Lender shall not be liable in any way for any injury or
damage to person or property sustained by any person or persons, firm or
corporation in or about the Mortgaged Property. Prior to Lender’s actual entry
into and taking possession of the Mortgaged Property, Lender shall not (i) be
obligated to perform any of the terms, covenants and conditions contained in any
Lease (or otherwise have any obligation with respect to any Lease); (ii) be
obligated to appear in or defend any action or proceeding relating to the Lease
or the Mortgaged Property; or (iii) be responsible for the operation, control,
care, management or repair of the Mortgaged Property or any portion of the
Mortgaged Property. The execution of this Instrument by Borrower shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.

(d) From and after the occurrence of an Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, Lender immediately shall
have all rights, powers and authority granted to Borrower under any Lease,
including the right, power and authority to modify the terms of any such Lease,
or extend or terminate any such Lease.

(e) Borrower shall, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase. If customary in the applicable market, residential
Leases with terms of less than six months may be permitted with Lender’s prior
written consent.

(f) Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender’s
prior written approval of the Lease agreement. Borrower shall not modify the
terms of, or extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Instrument) without the prior written
consent of Lender. Borrower shall, without request by Lender, deliver an
executed copy of each non-residential Lease to Lender promptly after such Lease
is signed. All non-residential Leases, including renewals or extensions of
existing Leases, shall specifically provide that (1) such Leases are subordinate
to the lien of this Instrument (unless waived in writing by Lender); (2) the
tenant shall attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner; (3) the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request;
(4) the Lease shall not be terminated by foreclosure or any other transfer of
the Mortgaged Property; (5) after a foreclosure sale of the Mortgaged Property,
Lender or any other purchaser at such foreclosure sale may, at Lender’s or such
purchaser’s option, accept or terminate such Lease; and (6) the tenant shall,
upon receipt after the occurrence of an Event of Default of a written request
from Lender, pay all Rents payable under the Lease to Lender.

(g) Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.

5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT
PREMIUM. Borrower shall pay the Indebtedness when due in accordance with the
terms of the Note and the other Loan Documents and shall perform, observe and
comply with all other provisions of the Note and the other Loan Documents.
Borrower shall pay a prepayment premium in connection with certain prepayments
of the Indebtedness, including a payment made after Lender’s exercise of any
right of acceleration of the Indebtedness, as provided in the Note.

6. EXCULPATION. Borrower’s personal liability for payment of the Indebtedness
and for performance of the other obligations to be performed by it under this
Instrument is limited in the manner, and to the extent, provided in the Note.

7. DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.

(a) Borrower shall deposit with Lender on the day monthly installments of
principal or interest, or both, are due under the Note (or on another day
designated in writing by Lender), until the Indebtedness is paid in full, an
additional amount sufficient to accumulate with Lender the entire sum required
to pay, when due (1) any water and sewer charges which, if not paid, may result
in a lien on all or any part of the Mortgaged Property, (2) the premiums for
fire and other hazard insurance, rent loss insurance and such other insurance as
Lender may require under Section 19, (3) Taxes, and (4) amounts for other
charges and expenses which Lender at any time reasonably deems necessary to
protect the Mortgaged Property, to prevent the imposition of liens on the
Mortgaged Property, or otherwise to protect Lender’s interests, all as
reasonably estimated from time to time by Lender. The amounts deposited under
the preceding sentence are collectively referred to in this Instrument as the
“Imposition Deposits”. The obligations of Borrower for which the Imposition
Deposits are required are collectively referred to in this Instrument as
“Impositions". The amount of the Imposition Deposits shall be sufficient to
enable Lender to pay each Imposition before the last date upon which such
payment may be made without any penalty or interest charge being added. Lender
shall maintain records indicating how much of the monthly Imposition Deposits
and how much of the aggregate Imposition Deposits held by Lender are held for
the purpose of paying Taxes, insurance premiums and each other obligation of
Borrower for which Imposition Deposits are required. Any waiver by Lender of the
requirement that Borrower remit Imposition Deposits to Lender may be revoked by
Lender, in Lender’s discretion, at any time upon notice to Borrower.

(b) Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency. Lender shall not be obligated to open additional
accounts or deposit Imposition Deposits in additional institutions when the
amount of the Imposition Deposits exceeds the maximum amount of the federal
deposit insurance or guaranty. Lender shall apply the Imposition Deposits to pay
Impositions so long as no Event of Default has occurred and is continuing.
Unless applicable law requires, Lender shall not be required to pay Borrower any
interest, earnings or profits on the Imposition Deposits. Borrower hereby
pledges and grants to Lender a security interest in the Imposition Deposits as
additional security for all of Borrower’s obligations under this Instrument and
the other Loan Documents. Any amounts deposited with Lender under this Section 7
shall not be trust funds, nor shall they operate to reduce the Indebtedness,
unless applied by Lender for that purpose under Section 7(e).

(c) If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender. Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender. Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement or estimate or into
the validity of the Imposition.

(d) If at any time the amount of the Imposition Deposits held by Lender for
payment of a specific Imposition exceeds the amount reasonably deemed necessary
by Lender, the excess shall be credited against future installments of
Imposition Deposits. If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after notice from Lender.

(e) If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender’s discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.

8. COLLATERAL AGREEMENTS. Borrower shall deposit with Lender such amounts as may
be required by any Collateral Agreement and shall perform all other obligations
of Borrower under each Collateral Agreement.

9. APPLICATION OF PAYMENTS. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither Lender’s acceptance of an amount which
is less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Instrument and the Note shall remain
unchanged.

10. COMPLIANCE WITH LAWS. Borrower shall comply with all laws, ordinances,
regulations and requirements of any Governmental Authority and all recorded
lawful covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, fair housing, zoning and land use, and Leases. Borrower also shall
comply with all applicable laws that pertain to the maintenance and disposition
of tenant security deposits. Borrower shall at all times maintain records
sufficient to demonstrate compliance with the provisions of this Section 10.
Borrower shall take appropriate measures to prevent, and shall not engage in or
knowingly permit, any illegal activities at the Mortgaged Property that could
endanger tenants or visitors, result in damage to the Mortgaged Property, result
in forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender’s interest in the Mortgaged Property.
Borrower represents and warrants to Lender that no portion of the Mortgaged
Property has been or will be purchased with the proceeds of any illegal
activity.

11. USE OF PROPERTY. Unless required by applicable law, Borrower shall not
(a) except for any change in use approved by Lender, allow changes in the use
for which all or any part of the Mortgaged Property is being used at the time
this Instrument was executed, (b) convert any individual dwelling units or
common areas to commercial use, (c) initiate or acquiesce in a change in the
zoning classification of the Mortgaged Property, or (d) establish any
condominium or cooperative regime with respect to the Mortgaged Property.

12. PROTECTION OF LENDER’S SECURITY.

(a) If Borrower fails to perform any of its obligations under this Instrument or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender’s option may make such appearances, disburse
such sums and take such actions as Lender reasonably deems necessary to perform
such obligations of Borrower and to protect Lender’s interest, including
(1) payment of fees and out-of-pocket expenses of attorneys, accountants,
inspectors and consultants, (2) entry upon the Mortgaged Property to make
repairs or secure the Mortgaged Property, (3) procurement of the insurance
required by Section 19, and (4) payment of amounts which Borrower has failed to
pay under Sections 15 and 17.

(b) Any amounts disbursed by Lender under this Section 12, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 12, shall be added to, and become part of, the principal component
of the Indebtedness, shall be immediately due and payable and shall bear
interest from the date of disbursement until paid at the “Default Rate”, as
defined in the Note.

(c) Nothing in this Section 12 shall require Lender to incur any expense or take
any action.

13. INSPECTION. Lender, its agents, representatives, and designees may make or
cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections and tests) during normal business hours, or
at any other reasonable time.

14. BOOKS AND RECORDS; FINANCIAL REPORTING.

(a) Borrower shall keep and maintain at all times at the Mortgaged Property or
the management agent’s offices, and upon Lender’s request shall make available
at the Mortgaged Property, complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property.
The books, records, contracts, Leases and other instruments shall be subject to
examination and inspection at any reasonable time by Lender.

(b) Borrower shall furnish to Lender all of the following:



  (1)   within 120 days after the end of each fiscal year of Borrower, a
statement of income and expenses for Borrower’s operation of the Mortgaged
Property for that fiscal year, a statement of changes in financial position of
Borrower relating to the Mortgaged Property for that fiscal year and, when
requested by Lender, a balance sheet showing all assets and liabilities of
Borrower relating to the Mortgaged Property as of the end of that fiscal year;



  (2)   within 120 days after the end of each fiscal year of Borrower, and at
any other time upon Lender’s request, a rent schedule for the Mortgaged Property
showing the name of each tenant, and for each tenant, the space occupied, the
lease expiration date, the rent payable for the current month, the date through
which rent has been paid, and any related information requested by Lender;



  (3)   within 120 days after the end of each fiscal year of Borrower, and at
any other time upon Lender’s request, an accounting of all security deposits
held pursuant to all Leases, including the name of the institution (if any) and
the names and identification numbers of the accounts (if any) in which such
security deposits are held and the name of the person to contact at such
financial institution, along with any authority or release necessary for Lender
to access information regarding such accounts;



  (4)   within 120 days after the end of each fiscal year of Borrower, and at
any other time upon Lender’s request, a statement that identifies all owners of
any interest in Borrower and the interest held by each, if Borrower is a
corporation, all officers and directors of Borrower, and if Borrower is a
limited liability company, all managers who are not members;



  (5)   upon Lender’s request, a monthly property management report for the
Mortgaged Property, showing the number of inquiries made and rental applications
received from tenants or prospective tenants and deposits received from tenants
and any other information requested by Lender;



  (6)   upon Lender’s request, a balance sheet, a statement of income and
expenses for Borrower and a statement of changes in financial position of
Borrower for Borrower’s most recent fiscal year; and



  (7)   if required by Lender, a statement of income and expense for the
Mortgaged Property for the prior month or quarter.

(c) Each of the statements, schedules and reports required by Section 14(b)
shall be certified to be complete and accurate by an individual having authority
to bind Borrower, and shall be in such form and contain such detail as Lender
may reasonably require. Lender also may require that any statements, schedules
or reports be audited at Borrower’s expense by independent certified public
accountants acceptable to Lender.

(d) If Borrower fails to provide in a timely manner the statements, schedules
and reports required by Section 14(b), Lender shall have the right to have
Borrower’s books and records audited, at Borrower’s expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12.

(e) If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records relating to the
Mortgaged Property or its operation.

(f) Borrower authorizes Lender to obtain a credit report on Borrower at any
time.

(g) If an Event of Default has occurred and Lender has not previously required
Borrower to furnish a quarterly statement of income and expense for the
Mortgaged Property, Lender may require Borrower to furnish such a statement
within 45 days after the end of each fiscal quarter of Borrower following such
Event of Default.

15. TAXES; OPERATING EXPENSES.

(a) Subject to the provisions of Section 15(c) and Section 15(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.

(b) Subject to the provisions of Section 15(c), Borrower shall pay the expenses
of operating, managing, maintaining and repairing the Mortgaged Property
(including insurance premiums, utilities, repairs and replacements) before the
last date upon which each such payment may be made without any penalty or
interest charge being added.

(c) As long as no Event of Default exists and Borrower has timely delivered to
Lender any bills or premium notices that it has received, Borrower shall not be
obligated to pay Taxes, insurance premiums or any other individual Imposition to
the extent that sufficient Imposition Deposits are held by Lender for the
purpose of paying that specific Imposition. If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable. Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that any Event of Default has occurred and is continuing, insufficient
Imposition Deposits are held by Lender at the time an Imposition becomes due and
payable or Borrower has failed to provide Lender with bills and premium notices
as provided above.

(d) Borrower, at its own expense, may contest by appropriate legal proceedings,
conducted diligently and in good faith, the amount or validity of any Imposition
other than insurance premiums, if (1) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (2) the Mortgaged
Property is not in danger of being sold or forfeited, (3) Borrower deposits with
Lender reserves sufficient to pay the contested Imposition, if requested by
Lender, and (4) Borrower furnishes whatever additional security is required in
the proceedings or is reasonably requested by Lender, which may include the
delivery to Lender of the reserves established by Borrower to pay the contested
Imposition.

(e) Borrower shall promptly deliver to Lender a copy of all notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall promptly furnish to Lender receipts evidencing such payments.

16. LIENS; ENCUMBRANCES. Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a “Lien”)
on the Mortgaged Property (other than the lien of this Instrument) or on certain
ownership interests in Borrower, whether voluntary, involuntary or by operation
of law, and whether or not such Lien has priority over the lien of this
Instrument, is a “Transfer” which constitutes an Event of Default.

17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.

(a) Borrower (1) shall not commit waste or permit impairment or deterioration of
the Mortgaged Property, (2) shall not abandon the Mortgaged Property, (3) shall
restore or repair promptly, in a good and workmanlike manner, any damaged part
of the Mortgaged Property to the equivalent of its original condition, or such
other condition as Lender may approve in writing, whether or not insurance
proceeds or condemnation awards are available to cover any costs of such
restoration or repair, (4) shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality, (5) shall provide for professional management of
the Mortgaged Property by a residential rental property manager satisfactory to
Lender under a contract approved by Lender in writing, and (6) shall give notice
to Lender of and, unless otherwise directed in writing by Lender, shall appear
in and defend any action or proceeding purporting to affect the Mortgaged
Property, Lender’s security or Lender’s rights under this Instrument. Borrower
shall not (and shall not permit any tenant or other person to) remove, demolish
or alter the Mortgaged Property or any part of the Mortgaged Property except in
connection with the replacement of tangible Personalty.

(b) If, in connection with the making of the loan evidenced by the Note or at
any later date, Lender waives in writing the requirement of Section 17(a)(5)
above that Borrower enter into a written contract for management of the
Mortgaged Property and if, after the date of this Instrument, Borrower intends
to change the management of the Mortgaged Property, Lender shall have the right
to approve such new property manager and the written contract for the management
of the Mortgaged Property and require that Borrower and such new property
manager enter into an Assignment of Management Agreement on a form approved by
Lender. If required by Lender (whether before or after an Event of Default),
Borrower will cause any Affiliate of Borrower to whom fees are payable for the
management of the Mortgaged Property to enter into an agreement with Lender, in
a form approved by Lender, providing for subordination of those fees and such
other provisions as Lender may require. “Affiliate of Borrower” means any
corporation, partnership, joint venture, limited liability company, limited
liability partnership, trust or individual controlled by, under common control
with, or which controls Borrower (the term “control” for these purposes shall
mean the ability, whether by the ownership of shares or other equity interests,
by contract or otherwise, to elect a majority of the directors of a corporation,
to make management decisions on behalf of, or independently to select the
managing partner of, a partnership, or otherwise to have the power independently
to remove and then select a majority of those individuals exercising managerial
authority over an entity, and control shall be conclusively presumed in the case
of the ownership of 50% or more of the equity interests).

18. ENVIRONMENTAL HAZARDS.

(a) Except for matters covered by a written program of operations and
maintenance approved in writing by Lender (an “O&M Program”) or matters
described in Section 18(b), Borrower shall not cause or permit any of the
following:



  (1)   the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;



  (2)   the transportation of any Hazardous Materials to, from, or across the
Mortgaged Property;



  (3)   any occurrence or condition on the Mortgaged Property or any other
property of Borrower that is adjacent to the Mortgaged Property, which
occurrence or condition is or may be in violation of Hazardous Materials Laws;
or



  (4)   any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Mortgaged Property or any property of Borrower that
is adjacent to the Mortgaged Property.

The matters described in clauses (1) through (4) above are referred to
collectively in this Section 18 as “Prohibited Activities or Conditions”.

(b) Prohibited Activities and Conditions shall not include the safe and lawful
use and storage of quantities of (1) pre-packaged supplies, cleaning materials
and petroleum products customarily used in the operation and maintenance of
comparable multifamily properties, (2) cleaning materials, personal grooming
items and other items sold in pre-packaged containers for consumer use and used
by tenants and occupants of residential dwelling units in the Mortgaged
Property; and (3) petroleum products used in the operation and maintenance of
motor vehicles from time to time located on the Mortgaged Property’s parking
areas, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.

(c) Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.

(d) If an O&M Program has been established with respect to Hazardous Materials,
Borrower shall comply in a timely manner with, and cause all employees, agents,
and contractors of Borrower and any other persons present on the Mortgaged
Property to comply with the O&M Program. All costs of performance of Borrower’s
obligations under any O&M Program shall be paid by Borrower, and Lender’s
out-of-pocket costs incurred in connection with the monitoring and review of the
O&M Program and Borrower’s performance shall be paid by Borrower upon demand by
Lender. Any such out-of-pocket costs of Lender which Borrower fails to pay
promptly shall become an additional part of the Indebtedness as provided in
Section 12.

(e) Borrower represents and warrants to Lender that, except as previously
disclosed by Borrower to Lender in writing:



  (1)   Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions;



  (2)   to the best of Borrower’s knowledge after reasonable and diligent
inquiry, no Prohibited Activities or Conditions exist or have existed;



  (3)   except to the extent previously disclosed by Borrower to Lender in
writing, the Mortgaged Property does not now contain any underground storage
tanks, and, to the best of Borrower’s knowledge after reasonable and diligent
inquiry, the Mortgaged Property has not contained any underground storage tanks
in the past. If there is an underground storage tank located on the Property
which has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;



  (4)   Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;



  (5)   no event has occurred with respect to the Mortgaged Property that
constitutes, or with the passing of time or the giving of notice would
constitute, noncompliance with the terms of any Environmental Permit;



  (6)   there are no actions, suits, claims or proceedings pending or, to the
best of Borrower’s knowledge after reasonable and diligent inquiry, threatened
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and



  (7)   Borrower has not received any complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.

The representations and warranties in this Section 18 shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the loan evidenced by the Note, until the Indebtedness
has been paid in full.

(f) Borrower shall promptly notify Lender in writing upon the occurrence of any
of the following events:



  (1)   Borrower’s discovery of any Prohibited Activity or Condition;



  (2)   Borrower’s receipt of or knowledge of any complaint, order, notice of
violation or other communication from any Governmental Authority or other person
with regard to present or future alleged Prohibited Activities or Conditions or
any other environmental, health or safety matters affecting the Mortgaged
Property or any other property of Borrower that is adjacent to the Mortgaged
Property; and



  (3)   any representation or warranty in this Section 18 becomes untrue after
the date of this Agreement.

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.

(g) Borrower shall pay promptly the costs of any environmental inspections,
tests or audits (“Environmental Inspections”) required by Lender in connection
with any foreclosure or deed in lieu of foreclosure, or as a condition of
Lender’s consent to any Transfer under Section 21, or required by Lender
following a reasonable determination by Lender that Prohibited Activities or
Conditions may exist. Any such costs incurred by Lender (including the fees and
out-of-pocket costs of attorneys and technical consultants whether incurred in
connection with any judicial or administrative process or otherwise) which
Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12. The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender and
Lender shall have no obligation to disclose or otherwise make available to
Borrower or any other party such results or any other information obtained by
Lender in connection with its Environmental Inspections. Lender hereby reserves
the right, and Borrower hereby expressly authorizes Lender, to make available to
any party, including any prospective bidder at a foreclosure sale of the
Mortgaged Property, the results of any Environmental Inspections made by Lender
with respect to the Mortgaged Property. Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any of Lender’s Environmental Inspections. Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any of its Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results of any of its Environmental Inspections to any third
party, and Borrower hereby releases and forever discharges Lender from any and
all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the delivery of any of Lender’s Environmental
Inspections.

(h) If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work (“Remedial Work”) is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property under any Hazardous Materials Law, Borrower shall, by the
earlier of (1) the applicable deadline required by Hazardous Materials Law or
(2) 30 days after notice from Lender demanding such action, begin performing the
Remedial Work, and thereafter diligently prosecute it to completion, and shall
in any event complete the work by the time required by applicable Hazardous
Materials Law. If Borrower fails to begin on a timely basis or diligently
prosecute any required Remedial Work, Lender may, at its option, cause the
Remedial Work to be completed, in which case Borrower shall reimburse Lender on
demand for the cost of doing so. Any reimbursement due from Borrower to Lender
shall become part of the Indebtedness as provided in Section 12.

(i) Borrower shall cooperate with any inquiry by any Governmental Authority and
shall comply with any governmental or judicial order which arises from any
alleged Prohibited Activity or Condition.

(j) Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
"Indemnitees”) from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including fees and out-of-pocket expenses of attorneys and expert
witnesses, investigatory fees, and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:



  (1)   any breach of any representation or warranty of Borrower in this
Section 18;



  (2)   any failure by Borrower to perform any of its obligations under this
Section 18;



  (3)   the existence or alleged existence of any Prohibited Activity or
Condition;



  (4)   the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or any property of Borrower that is adjacent to the Mortgaged
Property; and



  (5)   the actual or alleged violation of any Hazardous Materials Law.

(k) Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees. However, any Indemnitee may elect to defend any
claim or legal or administrative proceeding at the Borrower’s expense.

(l) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding (a
“Claim”), settle or compromise the Claim if the settlement (1) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (2) may materially
and adversely affect Lender, as determined by Lender in its discretion.

(m) Lender agrees that the indemnity under this Section 18 shall be limited to
the assets of Borrower and Lender shall not seek to recover any deficiency from
any natural persons who are general partners of Borrower.

(n) Borrower shall, at its own cost and expense, do all of the following:



  (1)   pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Section 18;



  (2)   reimburse Indemnitees for any expenses paid or incurred in connection
with any matters against which Indemnitees are entitled to be indemnified under
this Section 18; and



  (3)   reimburse Indemnitees for any and all expenses, including fees and
out-of-pocket expenses of attorneys and expert witnesses, paid or incurred in
connection with the enforcement by Indemnitees of their rights under this
Section 18, or in monitoring and participating in any legal or administrative
proceeding.

(o) In any circumstances in which the indemnity under this Section 18 applies,
Lender may employ its own legal counsel and consultants to prosecute, defend or
negotiate any claim or legal or administrative proceeding and Lender, with the
prior written consent of Borrower (which shall not be unreasonably withheld,
delayed or conditioned), may settle or compromise any action or legal or
administrative proceeding. Borrower shall reimburse Lender upon demand for all
costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out-of-pocket expenses of such
attorneys and consultants.

(p) The provisions of this Section 18 shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Section 18 without regard to whether Lender or that Indemnitee has
exercised any rights against the Mortgaged Property or any other security,
pursued any rights against any guarantor, or pursued any other rights available
under the Loan Documents or applicable law. If Borrower consists of more than
one person or entity, the obligation of those persons or entities to indemnify
the Indemnitees under this Section 18 shall be joint and several. The obligation
of Borrower to indemnify the Indemnitees under this Section 18 shall survive any
repayment or discharge of the Indebtedness, any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the lien of this Instrument.

19. PROPERTY AND LIABILITY INSURANCE.

(a) Borrower shall keep the Improvements insured at all times against such
hazards as Lender may from time to time require, which insurance shall include
but not be limited to coverage against loss by fire and allied perils, general
boiler and machinery coverage, and business income coverage. Lender’s insurance
requirements may change from time to time throughout the term of the
Indebtedness. If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage. If any of the Improvements is located in an
area identified by the Federal Emergency Management Agency (or any successor to
that agency) as an area having special flood hazards, and if flood insurance is
available in that area, Borrower shall insure such Improvements against loss by
flood.

(b) All premiums on insurance policies required under Section 19(a) shall be
paid in the manner provided in Section 7, unless Lender has designated in
writing another method of payment. All such policies shall also be in a form
approved by Lender. All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender. Lender shall have the right to hold the original policies
or duplicate original policies of all insurance required by Section 19(a).
Borrower shall promptly deliver to Lender a copy of all renewal and other
notices received by Borrower with respect to the policies and all receipts for
paid premiums. At least 30 days prior to the expiration date of a policy,
Borrower shall deliver to Lender the original (or a duplicate original) of a
renewal policy in form satisfactory to Lender.

(c) Borrower shall maintain at all times commercial general liability insurance,
workers’ compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require.

(d) All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender.

(e) Borrower shall comply with all insurance requirements and shall not permit
any condition to exist on the Mortgaged Property that would invalidate any part
of any insurance coverage that this Instrument requires Borrower to maintain.

(f) In the event of loss, Borrower shall give immediate written notice to the
insurance carrier and to Lender. Borrower hereby authorizes and appoints Lender
as attorney-in-fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of property damage insurance, to appear in and
prosecute any action arising from such property damage insurance policies, to
collect and receive the proceeds of property damage insurance, and to deduct
from such proceeds Lender’s expenses incurred in the collection of such
proceeds. This power of attorney is coupled with an interest and therefore is
irrevocable. However, nothing contained in this Section 19 shall require Lender
to incur any expense or take any action. Lender may, at Lender’s option,
(1) hold the balance of such proceeds to be used to reimburse Borrower for the
cost of restoring and repairing the Mortgaged Property to the equivalent of its
original condition or to a condition approved by Lender (the “Restoration”), or
(2) apply the balance of such proceeds to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to apply insurance
proceeds to Restoration, Lender shall do so in accordance with Lender’s
then-current policies relating to the restoration of casualty damage on similar
multifamily properties.

(g) Lender shall not exercise its option to apply insurance proceeds to the
payment of the Indebtedness if all of the following conditions are met: (1) no
Event of Default (or any event which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default) has occurred and is
continuing; (2) Lender determines, in its discretion, that there will be
sufficient funds to complete the Restoration; (3) Lender determines, in its
discretion, that the rental income from the Mortgaged Property after completion
of the Restoration will be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property; (4) Lender determines, in its
discretion, that the Restoration will be completed before the earlier of (A) one
year before the maturity date of the Note or (B) one year after the date of the
loss or casualty; and (5) upon Lender’s request, Borrower provides Lender
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Section 19.

(h) If the Mortgaged Property is sold at a foreclosure sale or Lender acquires
title to the Mortgaged Property, Lender shall automatically succeed to all
rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.

20. CONDEMNATION.

(a) Borrower shall promptly notify Lender of any action or proceeding relating
to any condemnation or other taking, or conveyance in lieu thereof, of all or
any part of the Mortgaged Property, whether direct or indirect (a
“Condemnation”). Borrower shall appear in and prosecute or defend any action or
proceeding relating to any Condemnation unless otherwise directed by Lender in
writing. Borrower authorizes and appoints Lender as attorney-in-fact for
Borrower to commence, appear in and prosecute, in Lender’s or Borrower’s name,
any action or proceeding relating to any Condemnation and to settle or
compromise any claim in connection with any Condemnation. This power of attorney
is coupled with an interest and therefore is irrevocable. However, nothing
contained in this Section 20 shall require Lender to incur any expense or take
any action. Borrower hereby transfers and assigns to Lender all right, title and
interest of Borrower in and to any award or payment with respect to (i) any
Condemnation, or any conveyance in lieu of Condemnation, and (ii) any damage to
the Mortgaged Property caused by governmental action that does not result in a
Condemnation.

(b) Lender may apply such awards or proceeds, after the deduction of Lender’s
expenses incurred in the collection of such amounts, at Lender’s option, to the
restoration or repair of the Mortgaged Property or to the payment of the
Indebtedness, with the balance, if any, to Borrower. Unless Lender otherwise
agrees in writing, any application of any awards or proceeds to the Indebtedness
shall not extend or postpone the due date of any monthly installments referred
to in the Note, Section 7 of this Instrument or any Collateral Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any awards or proceeds as Lender may require.

21. TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

(a) The occurrence of any of the following events shall constitute an Event of
Default under this Instrument:



  (1)   a Transfer of all or any part of the Mortgaged Property or any interest
in the Mortgaged Property;



  (2)   a Transfer of a Controlling Interest in Borrower;



  (3)   a Transfer of a Controlling Interest in any entity which owns, directly
or indirectly through one or more intermediate entities, a Controlling Interest
in Borrower;



  (4)   a Transfer of all or any part of Key Principal’s ownership interests
(other than limited partnership interests) in Borrower, or in any other entity
which owns, directly or indirectly through one or more intermediate entities, an
ownership interest in Borrower;



  (5)   if Key Principal is an entity, (A) a Transfer of a Controlling Interest
in Key Principal, or (B) a Transfer of a Controlling Interest in any entity
which owns, directly or indirectly through one or more intermediate entities, a
Controlling Interest in Key Principal;



  (6)   if Borrower or Key Principal is a trust, the termination or revocation
of such trust; and



  (7)   a conversion of Borrower from one type of legal entity into another type
of legal entity, whether or not there is a Transfer.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.

(b) The occurrence of any of the following events shall not constitute an Event
of Default under this Instrument, notwithstanding any provision of Section 21(a)
to the contrary:



  (1)   a Transfer to which Lender has consented;



  (2)   a Transfer that occurs by devise, descent, or by operation of law upon
the death of a natural person;



  (3)   the grant of a leasehold interest in an individual dwelling unit for a
term of two years or less not containing an option to purchase;



  (4)   a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;



  (5)   the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender’s interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses incurred by Lender in connection
with reviewing Borrower’s request; and



  (6)   the creation of a tax lien or a mechanic’s, materialman’s or judgment
lien against the Mortgaged Property which is bonded off, released of record or
otherwise remedied to Lender’s satisfaction within 30 days of the date of
creation.

(c) Lender shall consent, without any adjustment to the rate at which the
Indebtedness secured by this Instrument bears interest or to any other economic
terms of the Indebtedness, to a Transfer that would otherwise violate this
Section 21 if, prior to the Transfer, Borrower has satisfied each of the
following requirements:



  (1)   the submission to Lender of all information required by Lender to make
the determination required by this Section 21(c);



  (2)   the absence of any Event of Default;



  (3)   the transferee meets all of the eligibility, credit, management and
other standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed Transfer to the
approval of borrowers in connection with the origination or purchase of similar
mortgages, deeds of trust or deeds to secure debt on multifamily properties;



  (4)   the Mortgaged Property, at the time of the proposed Transfer, meets all
standards as to its physical condition that are customarily applied by Lender at
the time of the proposed Transfer to the approval of properties in connection
with the origination or purchase of similar mortgages on multifamily properties;



  (5)   in the case of a Transfer of all or any part of the Mortgaged Property,
direct or indirect ownership interests in Borrower or Key Principal (if an
entity), if transferor or any other person has obligations under any Loan
Document, the execution by the transferee or one or more individuals or entities
acceptable to Lender of an assumption agreement (including, if applicable, an
Acknowledgement and Agreement of Key Principal to Personal Liability for
Exceptions to Non-Recourse Liability) that is acceptable to Lender and that,
among other things, requires the transferee to perform all obligations of
transferor or such person set forth in such Loan Document, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived by Lender;



  (6)   if a guaranty has been executed and delivered in connection with the
Note, this Instrument or any of the other Loan Documents, the Borrower causes
one or more individuals or entities acceptable to Lender to execute and deliver
to Lender a guaranty in a form acceptable to Lender; and



  (7)   Lender’s receipt of all of the following:



  (A)   a non-refundable review fee in the amount of $3,000 and a transfer fee
equal to 1 percent of the outstanding Indebtedness immediately prior to the
Transfer.



  (B)   In addition, Borrower shall be required to reimburse Lender for all of
Lender’s out-of-pocket costs (including reasonable attorneys’ fees) incurred in
reviewing the Transfer request, to the extent such expenses exceed $3,000.

(d) For purposes of this Section, the following terms shall have the meanings
set forth below:



  (1)   “Initial Owners” means, with respect to Borrower or any other entity,
the persons or entities who on the date of the Note own in the aggregate 100% of
the ownership interests in Borrower or that entity.



  (2)   A Transfer of a “Controlling Interest” shall mean, with respect to any
entity, the following:



  (i)   if such entity is a general partnership or a joint venture, a Transfer
of any general partnership interest or joint venture interest which would cause
the Initial Owners to own less than 51% of all general partnership or joint
venture interests in such entity;



  (ii)   if such entity is a limited partnership, a Transfer of any general
partnership interest;



  (iii)   if such entity is a limited liability company or a limited liability
partnership, a Transfer of any membership or other ownership interest which
would cause the Initial Owners to own less than 51% of all membership or other
ownership interests in such entity;



  (iv)   if such entity is a corporation (other than a Publicly-Held
Corporation) with only one class of voting stock, a Transfer of any voting stock
which would cause the Initial Owners to own less than 51% of voting stock in
such corporation;



  (v)   if such entity is a corporation (other than a Publicly-Held Corporation)
with more than one class of voting stock, a Transfer of any voting stock which
would cause the Initial Owners to own less than a sufficient number of shares of
voting stock having the power to elect the majority of directors of such
corporation; and



  (vi)   if such entity is a trust, the removal, appointment or substitution of
a trustee of such trust other than (A) in the case of a land trust, or (B) if
the trustee of such trust after such removal, appointment or substitution is a
trustee identified in the trust agreement approved by Lender.



  (3)   “Publicly-Held Corporation” shall mean a corporation the outstanding
voting stock of which is registered under Section 12(b) or 12(g) of the
Securities and Exchange Act of 1934, as amended.

22. EVENTS OF DEFAULT. The occurrence of any one or more of the following shall
constitute an Event of Default under this Instrument:

(a) any failure by Borrower to pay or deposit when due any amount required by
the Note, this Instrument or any other Loan Document;

(b) any failure by Borrower to maintain the insurance coverage required by
Section 19;

(c) any failure by Borrower to comply with the provisions of Section 33;

(d) fraud or material misrepresentation or material omission by Borrower, or any
of its officers, directors, trustees, general partners or managers, Key
Principal or any guarantor in connection with (A) the application for or
creation of the Indebtedness, (B) any financial statement, rent roll, or other
report or information provided to Lender during the term of the Indebtedness, or
(C) any request for Lender’s consent to any proposed action, including a request
for disbursement of funds under any Collateral Agreement;

(e) any Event of Default under Section 21;

(f) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender’s interest in the Mortgaged Property;

(g) any failure by Borrower to perform any of its obligations under this
Instrument (other than those specified in Sections 22(a) through (f)), as and
when required, which continues for a period of 30 days after notice of such
failure by Lender to Borrower, but no such notice or grace period shall apply in
the case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Loan Document;

(h) any failure by Borrower to perform any of its obligations as and when
required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document; and

(i) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.

23. REMEDIES CUMULATIVE. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.

24. FORBEARANCE.

(a) Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions: extend the time for payment of all or any
part of the Indebtedness; reduce the payments due under this Instrument, the
Note, or any other Loan Document; release anyone liable for the payment of any
amounts under this Instrument, the Note, or any other Loan Document; accept a
renewal of the Note; modify the terms and time of payment of the Indebtedness;
join in any extension or subordination agreement; release any Mortgaged
Property; take or release other or additional security; modify the rate of
interest or period of amortization of the Note or change the amount of the
monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.

(b) Any forbearance by Lender in exercising any right or remedy under the Note,
this Instrument, or any other Loan Document or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right available
to Lender. Lender’s receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.

25. [INTENTIONALLY DELETED]. See Section 50.

26. WAIVER OF STATUTE OF LIMITATIONS. Borrower hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien of this
Instrument or to any action brought to enforce any Loan Document.

27. WAIVER OF MARSHALLING. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Instrument, the
Note, any other Loan Document or applicable law. Lender shall have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

28. FURTHER ASSURANCES. Borrower shall execute, acknowledge, and deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements, transfers and assurances as Lender
may require from time to time in order to better assure, grant, and convey to
Lender the rights intended to be granted, now or in the future, to Lender under
this Instrument and the Loan Documents.

29. ESTOPPEL CERTIFICATE. Within 10 days after a request from Lender, Borrower
shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.

30. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

(a) This Instrument, and any Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the “Property Jurisdiction”).

(b) Borrower agrees that any controversy arising under or in relation to the
Note, this Instrument, or any other Loan Document shall be litigated exclusively
in the Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to the Note, any
security for the Indebtedness, or any other Loan Document. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

31. NOTICE.

(a) All notices, demands and other communications (“notice”) under or concerning
this Instrument shall be in writing. Each notice shall be addressed to the
intended recipient at its address set forth in this Instrument, and shall be
deemed given on the earliest to occur of (1) the date when the notice is
received by the addressee; (2) the first Business Day after the notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (3) the third Business Day
after the notice is deposited in the United States mail with postage prepaid,
certified mail, return receipt requested. As used in this Section 31, the term
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender is not open for business.

(b) Any party to this Instrument may change the address to which notices
intended for it are to be directed by means of notice given to the other party
in accordance with this Section 31. Each party agrees that it will not refuse or
reject delivery of any notice given in accordance with this Section 31, that it
will acknowledge, in writing, the receipt of any notice upon request by the
other party and that any notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.

(c) Any notice under the Note and any other Loan Document which does not specify
how notices are to be given shall be given in accordance with this Section 31.

32. SALE OF NOTE; CHANGE IN SERVICER. The Note or a partial interest in the Note
(together with this Instrument and the other Loan Documents) may be sold one or
more times without prior notice to Borrower. A sale may result in a change of
the Loan Servicer. There also may be one or more changes of the Loan Servicer
unrelated to a sale of the Note. If there is a change of the Loan Servicer,
Borrower will be given notice of the change.

33. SINGLE ASSET BORROWER. Until the Indebtedness is paid in full, Borrower
(a) shall not acquire any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property; (b) shall not operate any business other than the management
and operation of the Mortgaged Property; and (c) shall not maintain its assets
in a way difficult to segregate and identify.

34. SUCCESSORS AND ASSIGNS BOUND. This Instrument shall bind, and the rights
granted by this Instrument shall inure to, the respective successors and assigns
of Lender and Borrower. However, a Transfer not permitted by Section 21 shall be
an Event of Default.

35. JOINT AND SEVERAL LIABILITY. If more than one person or entity signs this
Instrument as Borrower, the obligations of such persons and entities shall be
joint and several.

36. RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

(a) The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.

(b) No creditor of any party to this Instrument and no other person shall be a
third party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (1) any arrangement (a
“Servicing Arrangement”) between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (2) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (3) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.

37. SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any
provision of this Instrument shall not affect the validity or enforceability of
any other provision, and all other provisions shall remain in full force and
effect. This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument. This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought.

38. CONSTRUCTION. The captions and headings of the sections of this Instrument
are for convenience only and shall be disregarded in construing this Instrument.
Any reference in this Instrument to an “Exhibit” or a “Section” shall, unless
otherwise explicitly provided, be construed as referring, respectively, to an
Exhibit attached to this Instrument or to a Section of this Instrument. All
Exhibits attached to or referred to in this Instrument are incorporated by
reference into this Instrument. Any reference in this Instrument to a statute or
regulation shall be construed as referring to that statute or regulation as
amended from time to time. Use of the singular in this Agreement includes the
plural and use of the plural includes the singular. As used in this Instrument,
the term “including” means “including, but not limited to.”

39. LOAN SERVICING. All actions regarding the servicing of the loan evidenced by
the Note, including the collection of payments, the giving and receipt of
notice, inspections of the Property, inspections of books and records, and the
granting of consents and approvals, may be taken by the Loan Servicer unless
Borrower receives notice to the contrary. If Borrower receives conflicting
notices regarding the identity of the Loan Servicer or any other subject, any
such notice from Lender shall govern.

40. DISCLOSURE OF INFORMATION. Lender may furnish information regarding Borrower
or the Mortgaged Property to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Indebtedness, including trustees, master servicers,
special servicers, rating agencies, and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans. Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

41. NO CHANGE IN FACTS OR CIRCUMSTANCES. All information in the application for
the loan submitted to Lender (the “Loan Application”) and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan Application are complete and accurate in all material
respects. There has been no material adverse change in any fact or circumstance
that would make any such information incomplete or inaccurate.

42. SUBROGATION. If, and to the extent that, the proceeds of the loan evidenced
by the Note are used to pay, satisfy or discharge any obligation of Borrower for
the payment of money that is secured by a pre-existing mortgage, deed of trust
or other lien encumbering the Mortgaged Property (a “Prior Lien”), such loan
proceeds shall be deemed to have been advanced by Lender at Borrower’s request,
and Lender shall automatically, and without further action on its part, be
subrogated to the rights, including lien priority, of the owner or holder of the
obligation secured by the Prior Lien, whether or not the Prior Lien is released.

43. ACCELERATION; REMEDIES. At any time during the existence of an Event of
Default, Lender, at Lender’s option, may declare the Indebtedness to be
immediately due and payable without further demand, and may invoke the power of
sale and any other remedies permitted by Texas law or provided in this
Instrument or in any other Loan Document. Borrower acknowledges that the power
of sale granted in this Instrument may be exercised by Lender without prior
judicial hearing. Lender shall be entitled to collect all costs and expenses
incurred in pursuing such remedies, including attorneys’ fees, costs of
documentary evidence, abstracts and title reports.

If Lender invokes the power of sale, Lender may, by and through the Trustee, or
otherwise, sell or offer for sale the Mortgaged Property in such portions, order
and parcels as Lender may determine, with or without having first taken
possession of the Mortgaged Property, to the highest bidder for cash at public
auction. Such sale shall be made at the courthouse door of the county in which
all or any part of the Land to be sold is situated (whether the parts or parcel,
if any, situated in different counties are contiguous or not, and without the
necessity of having any Personalty present at such sale) on the first Tuesday of
any month between the hours of 10:00 a.m. and 4:00 p.m., after advertising the
time, place and terms of sale and that portion of the Mortgaged Property to be
sold by posting or causing to be posted written or printed notice of sale at
least twenty-one (21) days before the date of the sale at the courthouse door of
the county in which the sale is to be made and at the courthouse door of any
other county in which a portion of the Land may be situated, and by filing such
notice with the County Clerk(s) of the county(s) in which all or a portion of
the Land may be situated, which notice may be posted and filed by the Trustee
acting, or by any person acting for the Trustee, and Lender has, at least
twenty-one (21) days before the date of the sale, served written or printed
notice of the proposed sale by certified mail on each debtor obligated to pay
the Indebtedness according to Lender’s records by the deposit of such notice,
enclosed in a postpaid wrapper, properly addressed to such debtor at debtor’s
most recent address as shown by Lender’s records, in a post office or official
depository under the care and custody of the United States Postal Service. The
affidavit of any person having knowledge of the facts to the effect that such
service was completed shall be prima facie evidence of the fact of service.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a deed conveying the Mortgaged Property so sold in fee simple
with covenants of general warranty. Borrower covenants and agrees to defend
generally the purchaser’s title to the Mortgaged Property against all claims and
demands. The recitals in Trustee’s deed shall be prima facie evidence of the
truth of the statements contained in those recitals. Trustee shall apply the
proceeds of the sale in the following order: (a) to all reasonable costs and
expenses of the sale, including reasonable Trustee’s fees and attorneys’ fees
and costs of title evidence; (b) to the Indebtedness in such order as Lender, in
Lender’s discretion, directs; and (c) the excess, if any, to the person or
persons legally entitled to the excess.

If all or any part of the Mortgaged Property is sold pursuant to this
Section 43, Borrower will be divested of any and all interest and claim to the
Mortgaged Property, including any interest or claim to all insurance policies,
utility deposits, bonds, loan commitments and other intangible property included
as a part of the Mortgaged Property. Additionally, after a sale of all or any
part of the Land, Improvements, Fixtures and Personalty, Borrower will be
considered a tenant at sufferance of the purchaser of the same, and the
purchaser shall be entitled to immediate possession of such property. If
Borrower shall fail to vacate the Mortgaged Property immediately, the purchaser
may and shall have the right, without further notice to Borrower, to go into any
justice court in any precinct or county in which the Mortgaged Property is
located and file an action in forcible entry and detainer, which action shall
lie against Borrower or its assigns or legal representatives, as a tenant at
sufferance. This remedy is cumulative of any and all remedies the purchaser may
have under this Instrument or otherwise.

In any action for a deficiency after a foreclosure under this Instrument, if any
person against whom recovery is sought requests the court in which the action is
pending to determine the fair market value of the Mortgaged Property, as of the
date of the foreclosure sale, the following shall be the basis of the court’s
determination of fair market value:



  (a)   the Mortgaged Property shall be valued “as is” and in its condition as
of the date of foreclosure, and no assumption of increased value because of
post-foreclosure repairs, refurbishment, restorations or improvements shall be
made;



  (b)   any adverse effect on the marketability of title because of the
foreclosure or because of any other title condition not existing as of the date
of this Instrument shall be considered;



  (c)   the valuation of the Mortgaged Property shall be based upon an
assumption that the foreclosure purchaser desires a prompt resale of the
Mortgaged Property for cash within a six month-period after foreclosure;



  (d)   although the Mortgaged Property may be disposed of more quickly by the
foreclosure purchaser, the gross valuation of the Mortgaged Property as of the
date of foreclosure shall be discounted for a hypothetical reasonable holding
period (not to exceed 6 months) at a monthly rate equal to the average monthly
interest rate on the Note for the twelve months before the date of foreclosure;



  (e)   the gross valuation of the Mortgaged Property as of the date of
foreclosure shall be further discounted and reduced by reasonable estimated
costs of disposition, including brokerage commissions, title policy premiums,
environmental assessment and clean-up costs, tax and assessment, prorations,
costs to comply with legal requirements and attorneys’ fees;



  (f)   expert opinion testimony shall be considered only from a licensed
appraiser certified by the State of Texas and, to the extent permitted under
Texas law, a member of the Appraisal Institute, having at least five years’
experience in appraising property similar to the Mortgaged Property in the
county where the Mortgaged Property is located, and who has conducted and
prepared a complete written appraisal of the Mortgaged Property taking into
considerations the factors set forth in this Instrument; no expert opinion
testimony shall be considered without such written appraisal;



  (g)   evidence of comparable sales shall be considered only if also included
in the expert opinion testimony and written appraisal referred to in the
preceding paragraph; and



  (h)   an affidavit executed by Lender to the effect that the foreclosure bid
accepted by Trustee was equal to or greater than the value of the Mortgaged
Property determined by Lender based upon the factors and methods set forth in
subparagraphs (a) through (g) above before the foreclosure shall constitute
prima facie evidence that the foreclosure bid was equal to or greater than the
fair market value of the Mortgaged Property on the foreclosure date.

Lender may, at Lender’s option, comply with these provisions in the manner
permitted or required by Title 5, Section 51.002 of the Texas Property Code
(relating to the sale of real estate) or by Chapter 9 of the Texas Business and
Commerce Code (relating to the sale of collateral after default by a debtor), as
those titles and chapters now exist or may be amended or succeeded in the
future, or by any other present or future articles or enactments relating to
same subject. Unless expressly excluded, the Mortgaged Property shall include
Rents collected before a foreclosure sale, but attributable to the period
following the foreclosure sale, and Borrower shall pay such Rents to the
purchaser at such sale. At any such sale:



  (a)   whether made under the power contained in this Instrument,
Section 51.002, the Texas Business and Commerce Code, any other legal
requirement or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee to have physically
present, or to have constructive possession of, the Mortgaged Property (Borrower
shall deliver to Trustee any portion of the Mortgaged Property not actually or
constructively possessed by Trustee immediately upon demand by Trustee) and the
title to and right of possession of any such property shall pass to the
purchaser as completely as if the property had been actually present and
delivered to the purchaser at the sale;



  (b)   each instrument of conveyance executed by Trustee shall contain a
general warranty of title, binding upon Borrower;



  (c)   the recitals contained in any instrument of conveyance made by Trustee
shall conclusively establish the truth and accuracy of the matters recited in
the Instrument, including nonpayment of the Indebtedness and the advertisement
and conduct of the sale in the manner provided in this Instrument and otherwise
by law and the appointment of any successor Trustee;



  (d)   all prerequisites to the validity of the sale shall be conclusively
presumed to have been satisfied;



  (e)   the receipt of Trustee or of such other party or officer making the sale
shall be sufficient to discharge to the purchaser or purchasers for such
purchaser(s)’ purchase money, and no such purchaser or purchasers, or such
purchaser(s)’ assigns or personal representatives, shall thereafter be obligated
to see to the application of such purchase money or be in any way answerable for
any loss, misapplication or nonapplication of such purchase money;



  (f)   to the fullest extent permitted by law, Borrower shall be completely and
irrevocably divested of all of Borrower’s right, title, interest, claim and
demand whatsoever, either at law or in equity, in and to the property sold, and
such sale shall be a perpetual bar to any claim to all or any part of the
property sold, both at law and in equity, against Borrower and against any
person claiming by, through or under Borrower; and



  (g)   to the extent and under such circumstances as are permitted by law,
Lender may be a purchaser at any such sale.

44. RELEASE. Upon payment of the Indebtedness, Lender shall release this
Instrument. Borrower shall pay Lender’s reasonable costs incurred in releasing
this Instrument.

45. TRUSTEE.



  (a)   Trustee may resign by giving of notice of such resignation in writing to
Lender. If Trustee shall die, resign or become disqualified from acting under
this Instrument or shall fail or refuse to act in accordance with this
Instrument when requested by Lender or if for any reason and without cause
Lender shall prefer to appoint a substitute trustee to act instead of the
original Trustee named in this Instrument or any prior successor or substitute
trustee, Lender shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession who shall succeed to all
the estate, rights, powers and duties of the original Trustee named in this
Instrument. Such appointment may be executed by an authorized officer, agent or
attorney-in-fact of Lender (whether acting pursuant to a power of attorney or
otherwise), and such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
Lender.



  (b)   Any successor Trustee appointed pursuant to this Section shall, without
any further act, deed or conveyance, become vested with all the estates,
properties, rights, powers and trusts of the predecessor Trustee with like
effect as if originally named as Trustee in this Instrument; but, nevertheless,
upon the written request of Lender or such successor Trustee, the Trustee
ceasing to act shall execute and deliver an instrument transferring to such
successor Trustee, all the estates, properties, rights, powers and trusts of the
Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and monies held by the Trustee ceasing to act to the successor
Trustee.



  (c)   Trustee may authorize one or more parties to act on Trustee’s behalf to
perform the ministerial functions required of Trustee under this Instrument,
including the transmittal and posting of any notices.

46. [INTENTIONALLY DELETED].

47. NO FIDUCIARY DUTY. Lender owes no fiduciary or other special duty to
Borrower.

48. FIXTURE FILING. This Instrument is also a fixture filing under the Uniform
Commercial Code of Texas.

49. ADDITIONAL PROVISIONS REGARDING ASSIGNMENT OF RENTS. In no event shall the
assignment of Rents or Leases in Section 3 and Section 4 cause the Indebtedness
to be reduced by an amount greater than the Rents actually received by Lender
and applied by Lender to the Indebtedness, whether before, during or after
(i) an Event of Default, or (ii) a suspension or revocation of the license
granted to Borrower in Section 3(c) with regard to the Rents. Borrower and
Lender specifically intend that the assignment of Rents and Leases in Section 3
and Section 4 is not intended to result in a pro tanto reduction of the
Indebtedness. The assignment of Rents and Leases in Section 3 and Section 4 is
not intended to constitute a payment of, or with respect to, the Indebtedness
and, therefore, Borrower and Lender specifically intend that the Indebtedness
shall not be reduced by the value of the Rents and Leases assigned. Such
reduction shall occur only if, and to the extent that, Lender actually receives
Rents pursuant to Section 3 and applies such Rents to the Indebtedness. Borrower
agrees that the value of the license granted with regard to the Rents equals the
value of the absolute assignment of Rents to Lender. The assignment of Rents
contained in Section 3 shall terminate upon the release of this Instrument.

50. LOAN CHARGES. Borrower and Lender intend at all times to comply with the
laws of the State of Texas governing the maximum rate or amount of interest
payable on or in connection with the Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount payable under the Note, this Instrument or any other Loan Document, or
contracted for, charged, taken, reserved or received with respect to the
Indebtedness, or if acceleration of the maturity of the Indebtedness, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by any applicable law, then Borrower and Lender expressly intend
that all excess amounts collected by Lender shall be applied to reduce the
unpaid principal balance of the Indebtedness (or, if the Indebtedness has been
or would thereby be paid in full, shall be refunded to Borrower), and the
provisions of the Note, this Instrument and the other Loan Documents immediately
shall be deemed reformed and the amounts thereafter collectible under the Loan
Documents reduced, without the necessity of the execution of any new documents,
so as to comply with any applicable law, but so as to permit the recovery of the
fullest amount otherwise payable under the Loan Documents. The right to
accelerate the maturity of the Indebtedness does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to collect any unearned interest in the
event of acceleration. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Indebtedness shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of the Indebtedness until payment in full so that the rate or amount of
interest on account of the Indebtedness does not exceed the applicable usury
ceiling. Notwithstanding any provision contained in the Note, this Instrument or
any other Loan Document that permits the compounding of interest, including any
provision by which any accrued interest is added to the principal amount of the
Indebtedness, the total amount of interest that Borrower is obligated to pay and
Lender is entitled to receive with respect to the Indebtedness shall not exceed
the amount calculated on a simple (i.e., noncompounded) interest basis at the
maximum rate on principal amounts actually advanced to or for the account of
Borrower, including all current and prior advances and any advances made
pursuant to the Instrument or any other Loan Document (such as for the payment
of Impositions and similar expenses or costs).

51. PROPERTY AND LIABILITY INSURANCE — DELIVERY OF POLICY TO LENDER.
Notwithstanding the provisions of Section 19(b), Borrower shall not be required
to deliver the original (or a duplicate original) of any renewal policy of
insurance to Lender more than 15 days prior to the expiration date of the policy
then held by Lender.

52. ENTIRE AGREEMENT. THIS INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

53. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT
IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBITS. The following Exhibits are attached to this Instrument:

             
 
 

 
 

 
 


3

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.

BORROWER:

Apartment REIT Park at North Gate, LP,
a Texas limited partnership

                  By:   Apartment REIT Park at North Gate GP, LLC,         a
Delaware limited liability company     Its:   General Partner             By:  
NNN Apartment REIT Holdings, L.P.,         a Virginia limited partnership    
 
  Its:   Manager  
 
        By:   NNN Apartment REIT, Inc.,             a Maryland corporation
 
      Its:   General Partner  

 
          By:   /s/ Stanley J. Olander
 
               
 
          Name:   Stanley J. Olander
 
               
 
          Title:   CEO
 
               

THE COMMONWEALTH OF VIRGINIA

CITY/COUNTY OF Henrico, to-wit:

I, Julia S. Bard, a notary public of the City/County of Henrico, Commonwealth of
Virginia, do hereby certify that Stanley J, Olander, whose name is signed to the
writing above bearing date on the 30 day of July 2007, 2007, has acknowledged
the same before me in my State aforesaid in his capacity as the/a CEO of NNN
Apartment REIT, Inc., a Maryland corporation, in its capacity as the general
Partner of NNN Apartment REIT Holdings, L.P., a Virginia limited partnership, in
its capacity as the Manager of Apartment REIT Park of North Gate GP, LLC, a
Delaware limited liability company, in its capacity as the General Partner of
Apartment REIT Park at North Gate, LP, a Texas limited partnership, on behalf of
said limited partnership.

Given under my hand this 30 day of July, 2007.

/s/ Julia S. Bard

Notary Public

My Commission expires: 6/30/10 Registration Number: 220269

KEY PRINCIPALS

         
Key Principal:
NNN Apartment REIT, Inc.
1551 N. Tustin Avenue
Suite 300
Santa Ana, CA 92705

4